DETAILED ACTION
This is an Office action based on Application No. 16/066,108 filed 26 June 2018, which is a national stage entry of PCT/US2016/068643, filed 27 December 2016. Claims 1-2 and 4-23 are pending. Claims 3 is canceled. Claims 10-23 are withdrawn due to Applicant’s election.
Amendments to the claims, filed 28 December 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The finality of the Office action mailed 13 November 2020 is withdrawn because Applicant’s arguments in the response filed 28 December 2020 are persuasive. Specifically, Applicant has persuasively pointed out that the adhesive of Singh et al. (US Patent Application Publication No. US 2006/0034905 A1) is not explicitly a pressure-sensitive adhesive that is also optically clear.
The instant Office action, therefore, is a non-final Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “active enzyme” in line 6. It is unclear what differentiates an “active enzyme” from any other enzyme.
	For the purpose of prosecution, the limitation is interpreted as any enzyme that performs an intended use while dispersed with a pressure sensitive adhesive.

Claims 2 and 4-9 do not remedy the deficiency of the parent claim and are rejected under the same rationale

Claim 7 further recites the limitation “wherein the active enzyme remains active for at least 6 months at ambient temperature” in liens 1-2. Similar to claim 1 above, the limitation “active” is indefinite because it is unclear what differentiates an “active enzyme” from any other enzyme. Furthermore, it is unclear what is required (e.g., structurally and/or compositionally) to enable the enzyme to remain active for at least 6 months at ambient temperature.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rule et al. (US Patent Application Publication No US 2014/0363564 A1) (Rule) in view of Kishioka et al. (European Patent Specification No. EP 2 169 024) (Kishioka).

Regarding instant claim 1, Rule discloses a pressure-sensitive adhesive article comprising a release substrate, an active composition printed onto the surface of the release substrate forming a printed surface, and a pressure-sensitive adhesive layer disposed on the printed layer. Rule further discloses that the release substrate printed with the active composition is urged against the pressure-sensitive layer, typically disposed on a backing (e.g., a film or sheet), with sufficient force that at least a portion of the active deposits become at least partially embedded in the pressure-sensitive adhesive layer (i.e., the active material is necessarily dispersed within the pressure-sensitive adhesive) (page 7, paragraph [0069]). Said backing is construed to meet the 
	Rule further discloses that exemplary active agents include enzymes (page 2, paragraph [0031]).
	Rule further discloses that suitable polymers that are used as the basis for the pressure-sensitive adhesive include acrylates (pages 5-6, paragraph [0057]).
	Rule further discloses that suitable backings include flexible films comprising a polyester (page 6, paragraph 0066-0067]).
	Rule, while disclosing a desire for at least a portion of the backing and pressure-sensitive adhesive is transparent, is silent with regard to the specific visible light transmission and haze properties of the entire pressure-sensitive adhesive article.
	However, Kishioka discloses pressure-sensitive adhesive sheets comprising an acrylic pressure-sensitive adhesive layer (page 1, paragraph [0007]). Kishioka further disclose that the acrylic-pressure sensitive adhesive layer has high transparency, a total light transmittance of 90% or more and a haze vale of less than 1.0% (page 6, paragraph [0025]). Kishioka further discloses the pressure-sensitive adhesive sheet that is applied to a transparent substrate having a transmittance of 90% or higher (page 11, paragraph [0070]). While Kishioka is silent with regard to the haze value of the transparent substrate, which is deemed necessary for the entire pressure sensitive sheet to have the desired haze, it is the Examiner’s position that is within the ambit of one of ordinary skill in the art to select a transparent substrate having a haze value the 
	Kishioka further discloses that the transparent substrate is a PET film (page 11, paragraph [0070]) (i.e., a polyester).
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her to use the pressure-sensitive adhesive sheets of Kishioka, having specific light transmission and haze properties, as the pressure-sensitive adhesive and backing in the pressure-sensitive adhesive article of Rule. The motivation for doing so would have been that the sheets of Kishioka meet the desire for a pressure-sensitive adhesive layer and backing that are at least partially transparent. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). 

Regarding instant claim 2, Rule further discloses that suitable polymers that are used as the basis for the pressure-sensitive adhesive include acrylates (pages 5-6, paragraph [0057]).
	Similarly, Kishioka discloses pressure-sensitive adhesive sheets comprising an acrylic pressure-sensitive adhesive layer (page 1, paragraph [0007]).

Regarding instant claim 4, Rule further discloses that the active enzyme may be lysozyme (page 2, paragraph [0031]).

Regarding instant claim 5, the transparent backing disclosed by the prior art is construed to fall within the broad scope of a rigid substrate, a tape backing, and an optical film recited by the instant claim.

Regarding instant claim 6, the transparent backing disclosed by the prior art is construed to fall within the broad scope of an optical film. 
	Rule further discloses that suitable backings include flexible films comprising a polyester (page 6, paragraph 0066]).
	Similarly, Kishioka further discloses that the transparent substrate is a PET film (page 11, paragraph [0070]) (i.e., a polyester).

Regarding instant claims 7 and 8, the prior art combination does not explicitly disclose the duration of enzyme activity and the effect, or lack thereof, of the enzyme on the peel adhesion of the pressure sensitive adhesive.
	However, the prior art combination encompasses an embodiment that is substantially identical to that of the claims (i.e., the type of pressure sensitive adhesive as cited in the rejection of claim 2, and the type of enzyme as cited in the rejection of claim 4); therefore, one of ordinary skill in the art would expect the encompassed 

Regarding instant claim 9, Rule further discloses that it is desirable to add one or more excipients for transdermal transport of the active composition to produce transdermal drug delivery (page 3, paragraph [0033]). Said excipients and their function are construed to fall within the broad scope of claimed “carrier agent”.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the rejections are withdrawn and replaced by new grounds of rejection because Applicant’s arguments traversing the prior art rejections are persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Berejka et al. (US Patent No. 5,302,629) discloses an acrylic pressure sensitive adhesive composition (Claim 1) comprising bioactive materials including enzymes (Claim 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/9/21